767 N.W.2d 441 (2009)
ANTRIM COUNTY, Rhonda Lee O'Connell, Cheryl Darrah, Robert Massey, Jr., and Friends of the Jordan River, Plaintiffs-Appellees,
v.
BEELAND GROUP, L.L.C., Defendant-Appellant.
Docket No. 139056. COA No. 290803.
Supreme Court of Michigan.
July 9, 2009.

Order
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the May 4, 2009 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.